IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

DAWN JUSTIN,
Plaintiff,
v. _ Case No, 19-cv-580

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER

 

This matter coming before the Court on the parties’ Stipulation For
Attorney Fees Under the Equal Access to Justice Act, and the Court, being duly
advised, it is hereby ordered that:

Plaintiff be awarded $3,894.61 (three thousand eight hundred ninety-four

dollars and sixty-one cents) in fees and $0.00 (zero dollars and zero cents) in costs |

under the Equal Access to Justice Act (“EAJA”), 28 U.S.C, § 2412(d), This award.
of attorney fees will fully satisfy any and all of Plaintiff's claims for fees, costs,
and expenses under 28 U.S.C. § 2412. After the Court enters this award, if
counsel for Defendant can verify that Plaintiff owes no pre-existing debt subject
to offset, Defendant will direct that the award be made payable to Plaintiff's

attorney.

 
git
Entered on thisel Hay of slowetau, 2020.

BY THE COURT:

  
 

 

 
   

AI,\ WILLIAM M. CONLE
red States District Judge
ae

} T
